UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8558



MICHAEL WAYNE MONTGOMERY, a/k/a Shaka Zulu X,
a/k/a Thomas Edward Howard,

                                            Plaintiff - Appellant,

          versus

LAURA BESSINGER, Warden/Head Administrator,
Kirkland Correctional Institute; CAPTAIN
JACKSON, Captain over other Security Staff at
Kirkland Correctional Institute; NURSE STAN-
LEY, Nurse, Maximum Security Unit, Kirkland
Correctional Institute; LIEUTENANT DAVIS,
Second Shift Supervisor at Maximum Security
Unit of Kirkland Correctional Institute;
DOCTOR NEAL, Physician, Kirkland Correctional
Institute; PARKER EVATT, Commissioner, South
Carolina Department of Corrections; B. LYMORE,
Sergeant, Kirkland Correctional Institute; B.
RUTHERFORD, Correctional Officer, Kirkland
Correctional Institute, Maximum Security Unit;
DWAYNE WALKER, Correctional Officer, Kirkland
Correctional Institute, Maximum Security Unit;
VAUGHN JACKSON, Captain; LIEUTENANT MARTIN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-93-896-6-3AK, CA-93-909-6-3AK, CA-93-2158-6-3AK, CA-93-
2159-6-3AK, CA-94-247-6-3AK)

Submitted:   May 16, 1996                   Decided:   May 31, 1996
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael Wayne Montgomery, Appellant Pro Se. William Henry Davidson,
II, Andrew Frederick Lindemann, Elizabeth Krawcheck Rodgers, ELLIS,
LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the
record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Montgomery v.

Bessinger, Nos. CA-93-896-6-3AK; CA-93-909-6-3AK; CA-93-2158-6-3AK;
CA-2159-6-3AK; CA-94-247-6-3AK (D.S.C. Dec. 6, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED



                                2